Citation Nr: 1447081	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. All, Associate Counsel



INTRODUCTION

The Veteran had active military service in the United States Navy from October 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2012, the Board remanded the appeal for additional development, to include providing updated notice and obtaining outstanding VA treatment records.  The Board has reviewed the case file and is satisfied that there has been substantial compliance with the directives of that remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal, however, is again REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify the Veteran if further action is required.
	

REMAND

The Veteran seeks service connection for bilateral knee and hip disabilities, to include as secondary to his service-connected right ankle disability.  

In December 2008, the Veteran was afforded a VA joints examination, the report of which reflects diagnoses of bilateral knee osteoarthrosis and bilateral hip strain.  With regard to etiology, the examiner opined that the identified knee and hip disabilities were less likely than not related to the Veteran's military service or his service-connected right ankle disability.  The examiner, however, failed to address whether the Veteran's knee and hip disabilities had been aggravated by the service-connected right ankle disability.  The examiner also neglected to discuss a November 2007 VA physical therapy record indicating the Veteran's bilateral knee and hip pain was "consistent with chronic biomechanical changes 2/2 ankle pain."

As such, a new examination and opinion is necessary prior to a Board decision with respect to these issues.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private).  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any present knee and hip disabilities.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

For each hip and knee disability identified, the examiner should indicate whether it is at least as likely as not (probability of at least 50 percent) it was proximately caused or aggravated by the Veteran's service-connected right ankle disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In offering these opinions, the examiner is specifically requested to consider and comment on the November 2007 VA physical therapy record indicating the Veteran's bilateral knee and hip pain was "consistent with chronic biomechanical changes 2/2 ankle pain" and the findings from the December 2008 VA examination report.  

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence, under all possible theories of entitlement.  If a benefit sought on appeal is not granted, provide the Veteran and his representative with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

